DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what section of the horizontal bar Applicant considers to be “a first end”, “second end” and “a first pivot point”. It is not clear what section of the second horizontal bar to be “a first end”, “a second end” and “second pivot point”. Claims 2-15 are considered indefinite since they all directly or indirectly depend on claim 1.
Regarding claim 16, it is not clear what section of the horizontal bar Applicant considers to be “a first end”, “second end” and “a first pivot point”. It is not clear what section of the second horizontal bar to be “a first end”, “a second end” and “second pivot point”. It is not clear what section of the alignment bar Applicant is considering to be considered as “a bottom end of the alignment bar” and “a top of the measurement window”. Claim 17 is considered indefinite since the claim depends on claim 1.
Regarding claim 18, it is not clear what section of the horizontal bar Applicant considers to be “a first end”, “second end” and “a first pivot point”. It is not clear what section of the second horizontal bar to be “a first end”, “a second end” and “second pivot point”. It is not clear what section of foot bar Applicant considers to be “a first end” and “a second end”. Claims 19 and 20 are considered indefinite since they directly depend on rejected claim 18.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the expressions “a first end”, “second end” and “a first pivot point” and “a first end”, “a second end” and “second pivot point” of the second horizontal bar as recited in claim 1; the expressions “a first end”, “second end” and “a first pivot point” and “a first end”, “a second end” and “second pivot point” of the second horizontal bar and the “bottom end of the alignment bar” and “a top of the measurement window” as recited in claim 16; and the expressions “a first end”, “second end” and “a first pivot point” and  “a first end”, “a second end”, “second pivot point” of the second horizontal bar and the first and second ends of the rear foot bar as recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to the instant invention appear to be US 4718674 to Henry. Henry discloses a first horizontal bar (9) including a pivot point as recited (see all Figures), second horizontal bar (2) including pivot points (see all Figures), an alignment bar (for example element 4). The multiple components/bars to be capable of adjustment using multiple pivot points at points (swivel clamps 5, 6, 7 and 8).  However, none of the prior record including the Henry reference disclose a measurement window .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NINI F LEGESSE/Primary Examiner, Art Unit 3711